DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 06/21/2022 has been received and considered. Claims 1-20 are presented for examination.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Anne Davis Barry on 9/6/22.
Please amend the claims as follows:
Claim 20 line 3, the limitation “cross-reference flag” has been replaced with the limitation -- cross-reference file --.
Claim 20 has been amended to overcome 112 issues. 

Allowable Subject Matter 
Claims 1-20 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: 
none of the prior art of record taken either alone or in combination disclose 
claims 1, 8, and 15, "… a pre-silicon operation on a simulated chip… verifying that… latches from a timing simulation set error checkers when run against a manufacturing test suite… a first post-silicon operation on a hardware chip that was built based on the simulated chip to determine… that timing latches from logic built-in self tests (LBISTs) trigger the same error checkers set by the… latches verified in the pre-silicon operation… a second post-silicon operation on the hardware chip to improve chip frequency by unlayering and working around functional checkers…",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Regarding the Claim Interpretations, Applicant provided no arguments for claim rejections.
Regarding the claim objections, the objections are rendered moot by the amendment.
Regarding the rejections under 112, the rejections are rendered moot by the amendment and Examiner’s Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		9/6/22Primary Examiner, Art Unit 2146